09-00504-mg        Doc 1110         Filed 10/12/18 Entered 10/12/18 21:30:30             Main Document
                                                  Pg 1 of 2


 KLESTADT WINTERS JURELLER
 SOUTHARD & STEVENS, LLP
 S e an C . S ou t h ar d
 B r en d a n M . S c ot t
 2 0 0 W e s t 41s t S t r e e t , 1 7t h Fl oo r
 New York, NY 10036-7203
 Telephone: (212) 972-3000
 Facsimile: (212) 972-2245
 Email: ssouthard@klestadt.com
          bscott@klestadt.com

 Attorneys for (i) Virtus Multi-Sector Short
 Term Bond Fund, (ii) Virtus Multi-Sector
 Intermediate Bond Fund, (iii) Virtus Senior
 Floating Rate Fund, (iv) Virtus Multi-Sector
 Fixed Income Series and (v) Phoenix Multi
 Sector Short Term Bond Series

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------x
 In re:
                                                                            Chapter 11
 MOTORS LIQUIDATION COMPANY, f/k/a
 GENERAL MOTORS CORPORATION, et al.,                                        Case No. 09-50026 (MG)
                                                                            (Jointly Administered)

                                                    Debtors.
 -----------------------------------------------------------------------x
 MOTORS LIQUIDATION COMPANY AVOIDANCE
 ACTION TRUST, by and through the Wilmington Trust
 Company, solely in its capacity as Trust Administrator and
 Trustee,
                                                                            Adversary Proceeding
                                                      Plaintiff,
                                                                            Case No. 09-00504 (MG)
                                 against

 JPMORGAN CHASE BANK, N.A., et al.,

                                                       Defendants.
 -----------------------------------------------------------------------x

            JOINDER OF CERTAIN DEFENDANTS IN RESPONSE
      OF CERTAIN TERM LOAN LENDER DEFENDANTS TO PLAINTIFF’S
          MOTION FOR SUMMARY JUDGMENT [DOCKET NO. 1097]
09-00504-mg       Doc 1110     Filed 10/12/18 Entered 10/12/18 21:30:30          Main Document
                                             Pg 2 of 2



           Virtus Multi-Sector Short Term Bond Fund; Virtus Multi-Sector Intermediate Bond

 Fund, sued herein as Virtus Multi-Sector Fixed Income Fund; Virtus Senior Floating Rate Fund;

 Virtus Multi-Sector Fixed Income Series f/k/a Phoenix Edge SRS-Multi Sector Fixed Income

 Series; and Phoenix Multi Sector Short Term Bond Series, sued herein as Phoenix Edge Series

 Fund Phoenix Multi Sector Short Term Bond Series, (“Defendants”), through their undersigned

 counsel, as and for their response to the Plaintiff’s Motion for Partial Summary Judgment on

 Assets at Shreveport Plant [Docket Nos.: 1090-1092] (the “Motion”), hereby join in the Terms

 Lenders’ Opposition to Plaintiff’s Motion for Partial Summary Judgment on Certain Assets

 Located at GM Shreveport Assembly [Docket No. 1101-1102] and hereby join Term Loan

 Lenders’ Response to Plaintiff’s Statement of Material Facts Regarding Assets Located at GM

 Shreveport Assembly [Docket No. 1103], and incorporate and adopt same as if fully set forth

 herein.

           WHEREFORE, the Defendants respectfully request that the Court deny the Motion in its

 entirety and grant such other relief as the Court deems just and proper.

 Dated: October 12, 2018
        New York, New York
                                                      KLESTADT WINTERS JURELLER
                                                      SOUTHARD & STEVENS, LLP

                                                      By: /s/ Brendan M. Scott
                                                      Sean C. Southard
                                                      Brendan M. Scott
                                                      200 West 41st Street, 17th Floor
                                                      New York, NY 10036
                                                      Tel:(212) 972-3000
                                                      Fax: (212) 972-2245
                                                      ssouthard@klestadt.com
                                                      bscott@klestadt.com

                                                      Attorneys for Defendants



                                                  2
